ON RETURN TO REMAND

PATTERSON, Judge.
On May 7, 1993, we remanded this case to the circuit court with instructions to resen-tence the appellant, Ronald Edward Buckner, without using for enhancement purposes under the Alabama Habitual Felony Offender Act those prior convictions in which pleas of nolo contendere had been entered, 632 So.2d 974. The trial court has duly filed a return showing that it has complied with our instructions and has resentenced the appellant to life imprisonment. Therefore, the judgment of the circuit court is due to be, and it is hereby, affirmed.
AFFIRMED.
All Judges concur.